THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON
EXERCISE OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
TRANSFERRED EXCEPT UPON DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL
SATISFACTORY IN FORM AND SUBSTANCE TO IT THAT SUCH TRANSFER WILL NOT VIOLATE THE
SECURITIES ACT OF 1933, AS AMENDED
 
 
THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.
 
 
AMERICAN INTERNATIONAL INDUSTRIES, INC.
 
 
Warrant for the Purchase of Shares of Common Stock,
 
 
par value $0.001per Share
 
 
No. W-720,000 Shares
 
 
THIS CERTIFIES that pursuant to this Warrant Agreement and the Employment
Agreement between American International Industries, Inc., a Nevada corporation
with executive offices at 601 Cien Street, Suite 235, Kemah, TX 77565 (the
"Company") and Daniel Dror, a resident of the State of Texas (the "Holder"),
both of which were initially effective as of October 1, 2004 and both of which
are hereby amended effective as of March 19, 2007, the Holder is entitled to
subscribe for and purchase from the Company, upon the terms and conditions set
forth herein, an aggregate of 720,000 shares of the Company’s Common Stock, par
value $0.001 per share ("Common Stock"), at a price of $7.00 per share (the
"Exercise Price"), at a rate of 144,000 shares of Common Stock per year as set
forth under "Exercise Period below. As used herein the term "this Warrant" shall
mean and include this Warrant and any Common Stock or Warrants hereafter issued
as a consequence of the exercise or transfer of this Warrant in whole or in
part.
 
 
The number of shares of Common Stock issuable upon exercise of the Warrants (the
"Warrant Shares") and the Exercise Price may be adjusted from time to time as
hereinafter set forth.
 
 
1. Exercise Period . This Warrant provides for the grant of Warrants at the rate
of 144,000 Warrants per year commencing on March 30, 2007 and on March 30 th for
each year thereafter through March 30, 2012. Each Warrant grant shall expire on
the second anniversary of the date of the grant (the "Exercise Period").
 
 
2. Procedure for Exercise; Effect of Exercise .
 
 
(a) Cash Exercise . This Warrant may be exercised at the rate of 144,000 Warrant
Shares per year, in whole or in part, by the Holder during normal business hours
on any business day during the Exercise Period by (i) the presentation and
surrender of this Warrant to the Company at its principal office along with a
duly executed Notice of Exercise (in the form attached to this Warrant)
specifying the number of Warrant Shares to be purchased, and (ii) delivery of
payment to the Company of the Exercise Price for the number of Warrant Shares
specified in the Notice of Exercise by cash, wire transfer of immediately
available funds to a bank account specified by the Company, or by certified or
bank cashier’s check.
 
 
(b) Cashless Exercise . This Warrant may also be exercised by the Holder through
a cashless exercise, as described in this Section 2(b). In such case, this
Warrant may be exercised, in whole or in part, by the Holder during normal
business hours on any business day during the Exercise Period by the
presentation and surrender of this Warrant to the Company at its principal
office along with a duly executed Notice of Exercise specifying the number of
Warrant Shares to be applied to such exercise. The number of shares of Common
Stock to be issued upon exercise of this Warrant pursuant to this Section 2(b)
shall equal the value of this Warrant (or the portion thereof being canceled)
computed as of the date of delivery of this Warrant to the Company using the
following formula:
 
X =
Y(A-B) A

 
Where:
 
X = the number of shares of Common Stock to be issued to Holder under this
Section 2(b);
Y = the number of Warrant Shares identified in the Notice of Exercise as being
applied to the subject exercise;
A = the Current Market Price on such date; and
B = the Exercise Price on such date

 
For purposes of this Section 2(b), Current Market Price shall have the
definition provided in Section 6(g).
 
 
The Company acknowledges and agrees that this Warrant was issued on the date set
forth at the end of this Warrant.
 
 
Notwithstanding the foregoing, the Holder may conduct a cashless exercise
pursuant to this Section 2(b) only after the first anniversary of the initial
issuance date of this Warrant.
 
 
In the event that the Holder shall not exercise the Warrant during any year
pursuant to this Warrant Agreement, this Warrant may be exercisable for accrued
and unexercised Warrant Shares during any subsequent year during the Exercise
Period.
 
 
(c) Company’s Response; Effect of Exercise . Upon receipt by the Company of a
copy of a Notice of Exercise (including a copy received via facsimile), the
Company shall immediately send to the Holder, via facsimile, a confirmation of
receipt of such Notice of Exercise. Upon receipt by the Company of this Warrant
and the original Notice of Exercise, together with proper payment of the
Exercise Price, as provided in this Section 2, the Company or its designated
transfer agent (the "Transfer Agent"), as applicable, shall, within three (3)
business days following the date of receipt by the Company of the original
Notice of Exercise (so long as this Warrant and the proper payment of the
Exercise Price are received by the Company on or before such third business
day), issue and deliver to the Holder the number of Warrant Shares subject to
the Notice of Exercise, registered in the name of the Holder or his designee. If
this Warrant should be exercised in part only, the Company shall, upon surrender
of this Warrant for cancellation, execute and deliver a new Warrant evidencing
the right of the Holder to purchase the balance of the Warrant Shares subject to
purchase hereunder. Upon receipt by the Company of this Warrant and a Notice of
Exercise, together with proper payment of the Exercise Price, as provided in
this Section 2, the Company agrees that such Warrant Shares shall be deemed to
be issued to the Holder as the record holder of such Warrant Shares as of the
close of business on the date on which this Warrant has been surrendered and
payment has been made for such Warrant Shares in accordance with this Warrant
and the Holder shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to the Holder.
 
 
3. Registration of Warrants; Transfer of Warrants . Any Warrants issued upon the
transfer or exercise in part of this Warrant shall be numbered and shall be
registered in a Warrant Register as they are issued. The Company shall be
entitled to treat the registered holder of any Warrant on the Warrant Register
as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other person, and shall not be liable for any registration or
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Company shall deliver a new
Warrant or Warrants to the person entitled thereto. This Warrant may be
exchanged, at the option of the Holder thereof, for another Warrant, or other
Warrants of different denominations, of like tenor and representing in the
aggregate the right to purchase a like number of Warrant Shares, upon surrender
to the Company or its duly authorized agent.
 
 
4.  Restrictions on Transfer .
 
 
(a) The Holder, as of the date of issuance hereof, represents to the Company
that such Holder is acquiring the Warrants for his own account for investment
purposes and not with a view to the distribution thereof or of the Warrant
Shares. Notwithstanding any provisions contained in this Warrant to the
contrary, this Warrant and the related Warrant Shares shall not be transferable
except pursuant to the proviso contained in the following sentence or upon the
conditions specified in this Section 4, which conditions are intended, among
other things, to insure compliance with the provisions of the Securities Act of
1933, as amended (the "Securities Act") and applicable state law in respect of
the transfer of this Warrant or such Warrant Shares. The Holder by acceptance of
this Warrant agrees that the Holder will not transfer this Warrant or the
related Warrant Shares prior to delivery to the Company of an opinion of the
Holder’s counsel (as such opinion and such counsel are described in Section 4(b)
hereof) or until registration of such Warrant Shares under the Securities Act
has become effective or after a sale of such Warrant or Warrant Shares has been
consummated pursuant to Rule 144 under the Securities Act; provided, however ,
that the Holder may freely transfer this Warrant or such Warrant Shares (without
delivery to the Company of an opinion of counsel) (i) one or members of Holder’s
immediate family, (ii) to a trust established by or for the benefit of Holder or
one or more members of his immediate family, or (iii) to an accredited investor
(as such term is defined in Regulation D under the Securities Act) giving
equivalent investment intent representations and agreements.
 
 
(b) The Holder, by his acceptance hereof, agrees that prior to any transfer of
this Warrant or of the related Warrant Shares (other than as permitted by
Section 4(a) hereof or pursuant to a registration under the Securities Act), the
Holder will give written notice to the Company of his intention to effect such
transfer, together with an opinion of such counsel for the Holder as shall be
reasonably acceptable to the Company, to the effect that the proposed transfer
of this Warrant and/or such Warrant Shares may be effected without registration
under the Securities Act. Upon delivery of such notice and opinion to the
Company, the Holder shall be entitled to transfer this Warrant and/or such
Warrant Shares in accordance with the intended method of disposition specified
in the notice to the Company.
 
 
(c) Each stock certificate representing Warrant Shares issued upon exercise or
exchange of this Warrant shall bear the following legend unless the opinion of
counsel referred to in Section 4(b) states such legend is not required:
 
 
"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED EXCEPT UPON
DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM AND
SUBSTANCE TO IT THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OF 1933,
AS AMENDED."
 
 
The Holder understands that the Company may place, and may instruct any transfer
agent for the Warrant Shares to place, a stop transfer notation in the
securities records in respect of the Warrant Shares.
 
 
5.  Reservation of Shares . The Company shall at all times during the Exercise
Period reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of providing for the exercise of the rights to
purchase all Warrant Shares granted pursuant to the Warrants, such number of
shares of Common Stock as shall, from time to time, be sufficient therefor. The
Company covenants that all shares of Common Stock issuable upon exercise of this
Warrant, upon receipt by the Company of the Exercise Price therefor shall be
validly issued, fully paid, non-assessable, and free of preemptive rights, and
free from all taxes, claims, liens, charges and other encumbrances.
 
 
6.  Exercise Price Adjustments . The Exercise Price shall be subject to
adjustment from time to time as follows:
 
 
(a) (i) In the event that the Company shall (A) pay a dividend or make a
distribution to all its stockholders, in shares of Common Stock, on any class of
capital stock of the Company or any subsidiary which is not directly or
indirectly wholly-owned by the Company, (B) split or subdivide its outstanding
Common Stock into a greater number of shares, or (C) combine its outstanding
Common Stock into a smaller number of shares, then in each such case the
Exercise Price and number of underlying shares of Common Stock in effect
immediately prior thereto shall be adjusted so that the Holder of a Warrant
thereafter surrendered for Exercise shall be entitled to receive the number of
shares of Common Stock that such Holder would have owned or have been entitled
to receive after the occurrence of any of the events described above had such
Warrant been exercised immediately prior to the occurrence of such event. An
adjustment made pursuant to this Section 6(a)(i) shall become effective
immediately after the close of business on the record date in the case of a
dividend or distribution (except as provided in Section 6(e) below) and shall
become effective immediately after the close of business on the effective date
in the case of such subdivision, split or combination, as the case may be. Any
shares of Common Stock issuable in payment of a dividend shall be deemed to have
been issued immediately prior to the close of business on the record date for
such dividend for purposes of calculating the number of outstanding shares of
Common Stock under clause (ii) below.
 
 
(ii) No adjustment in the Exercise Price shall be required unless the adjustment
would require an increase or decrease of at least 1% in the Exercise Price then
in effect; provided, however, that any adjustments that by reason of this
Section 6(a) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 6(a)
shall be made to the nearest cent or nearest 1/100th of a share.
 
 
(iii) The Company from time to time may reduce the Exercise Price by any amount
for any period of time in the discretion of the Board of Directors. A voluntary
reduction of the Exercise Price does not change or adjust the Exercise Price
otherwise in effect for purposes of this Section 6(a).
 
 
(iv) In the event that, at any time as a result of an adjustment made pursuant
to Sections 6(a)(i) through 6(a)(iii) above, the Holder of any Warrant
thereafter surrendered for exercise shall become entitled to receive any shares
of the Company other than shares of the Common Stock, thereafter the number of
such other shares so receivable upon exercise of any such Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained in Sections 6(a)(i) through 6(a)(iii) above, and the other provisions
of this Section 6(a) with respect to the Common Stock shall apply on like terms
to any such other shares.
 
 
(b) In case of any reclassification of the Common Stock (other than in a
transaction to which Section 6(a)(i) applies), any consolidation of the Company
with, or merger of the Company into, any other entity, any merger of another
entity into the Company (other than a merger that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), any sale or transfer of all or substantially all
of the assets of the Company or any compulsory share exchange, pursuant to which
share exchange the Common Stock is converted into other securities, cash or
other property, then lawful provision shall be made as part of the terms of such
transaction whereby the Holder of a Warrant then outstanding shall have the
right thereafter, during the period such Warrant shall be exercisable, to
exercise such Warrant only for the kind and amount of securities, cash and other
property receivable upon the reclassification, consolidation, merger, sale,
transfer or share exchange by a holder of the number of shares of Common Stock
of the Company into which a Warrant might have been able to exercise for
immediately prior to the reclassification, consolidation, merger, sale, transfer
or share exchange assuming that such holder of Common Stock failed to exercise
rights of election, if any, as to the kind or amount of securities, cash or
other property receivable upon consummation of such transaction subject to
adjustment as provided in Section 6(a) above following the date of consummation
of such transaction. The provisions of this Section 6(b) shall similarly apply
to successive reclassifications, consolidations, mergers, sales, transfers or
share exchanges.
 
 
(c) If:
 
 
(i) the Company shall take any action which would require an adjustment in the
Exercise Price pursuant to Section 6(a); or
 
 
(ii) the Company shall authorize the granting to the holders of its Common Stock
generally of rights, warrants or options to subscribe for or purchase any shares
of any class or any other rights, warrants or options; or
 
 
(iii) there shall be any reclassification or change of the Common Stock (other
than a subdivision or combination of its outstanding Common Stock or a change in
par value) or any consolidation, merger or statutory share exchange to which the
Company is a party and for which approval of any stockholders of the Company is
required, or the sale or transfer of all or substantially all of the assets of
the Company; or
 
 
(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
 
then, in each such case, the Company shall cause to be filed with the transfer
agent for the Warrants and shall cause to be mailed to the Holder at such
Holder’s address as shown on the books of the transfer agent for the Warrants,
as promptly as possible, but at least 30 days prior to the applicable date
hereinafter specified, a notice stating (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or granting of rights,
warrants or options, or, if a record is not to be taken, the date as of which
the holders of Common Stock of record to be entitled to such dividend,
distribution or rights, warrants or options are to be determined, or (B) the
date on which such reclassification, change, consolidation, merger, statutory
share exchange, sale, transfer, dissolution, liquidation or winding-up is
expected to become effective or occur, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
shares of Common Stock for securities or other property deliverable upon such
reclassification, change, consolidation, merger, statutory share exchange, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice or
any defect therein shall not affect the legality or validity of the proceedings
described in this Section 6(c).
 
 
(d) Whenever the Exercise Price is adjusted as herein provided, the Company
shall promptly file with the transfer agent for the Warrants a certificate of an
officer of the Company setting forth the Exercise Price after the adjustment and
setting forth a brief statement of the facts requiring such adjustment and a
computation thereof. The Company shall promptly cause a notice of the adjusted
Exercise Price to be mailed to the Holder.
 
 
(e) In any case in which Section 6(a) provides that an adjustment shall become
effective immediately after a record date for an event and the date fixed for
such adjustment pursuant to Section 6(a) occurs after such record date but
before the occurrence of such event, the Company may defer until the actual
occurrence of such event (i) issuing to the Holder of any Warrants exercised
after such record date and before the occurrence of such event the additional
shares of Common Stock issuable upon such conversion by reason of the adjustment
required by such event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment, and (ii) paying to the Holder
any amount in cash in lieu of any fraction pursuant to Section 6(i).
 
 
(f) In case the Company shall take any action affecting the Common Stock, other
than actions described in this Section 6, which in the opinion of the Board of
Directors would materially adversely affect the exercise right of the Holders,
the Exercise Price may be adjusted, to the extent permitted by law, in such
manner, if any, and at such time, as the Board of Directors may determine to be
equitable in the circumstances.
 
 
(g) For the purpose of any computation under this Warrant, the " Current Market
Price " means, when used with respect to a share of Common Stock as of any date,
the volume weighted average price of the Common Stock on the ten (10)
consecutive trading days immediately preceding (but not including) such date as
reported for consolidated transactions with respect to securities listed on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading or, if the Common Stock is not listed or admitted to trading
on any national securities exchange, the volume weighted average price of the
Common Stock on the ten (10) consecutive trading days immediately preceding (but
not including) such date in the over-the-counter market, as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System or
such other system then in use or, if the Common Stock is not quoted by any such
organization, the volume weighted average price of the Common Stock as of the
ten (10) consecutive trading days immediately preceding (but not including) such
date furnished by a New York Stock Exchange member firm selected by the Company,
or if the Common Stock is not quoted by any such organization and no such New
York Stock Exchange member firm is able to provide such prices, such price as is
determined by the Independent Directors in good faith. "Independent Directors"
means directors of the Company that (i) are not 5% or greater stockholders of
the Company or the designee of any such stockholder, (ii) are not officers or
employees of the Company, any of its subsidiaries or of a stockholder referred
to above in clause (i), (iii) are not Related Persons, and (iv) do not have
relationships that, in the opinion of the Board of Directors, would interfere
with their exercise of independent judgment in carrying out the responsibilities
of the directors, and " Related Person " means an individual related to an
officer, director or employee of the Company or any of its affiliates which
relation is by blood, marriage or adoption and not more remote than first
cousin.
 
 
(h) Upon each adjustment of the Exercise Price, this Warrant shall thereafter
evidence the right to purchase, at the adjusted Exercise Price, that number of
shares (calculated to the nearest hundredth) obtained by dividing (i) the
product obtained by multiplying the number of shares purchasable upon exercise
of this Warrant prior to adjustment of the number of shares by the Exercise
Price in effect prior to adjustment of the Exercise Price, by (ii) the Exercise
Price in effect after such adjustment of the Exercise Price.
 
 
(i) The Company shall not be required to issue fractions of shares of Common
Stock or other capital stock of the Company upon the exercise of this Warrant.
If any fraction of a share would be issuable on the exercise of this Warrant (or
specified portions thereof), the Company shall purchase such fraction for an
amount in cash equal to the same fraction of the Current Market Price of such
share of Common Stock on the date of exercise of this Warrant.
 
 
7.  Transfer Taxes . The issuance of any shares or other securities upon the
exercise of this Warrant, and the delivery of certificates or other instruments
representing such shares or other securities, shall be made without charge to
the Holder for any tax or other charge in respect of such issuance. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of any certificate in a name
other than that of the Holder and the Company shall not be required to issue or
deliver any such certificate unless and until the person or persons requesting
the issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
 
8.  Loss or Mutilation of Warrant . Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
any Warrant (and upon surrender of any Warrant if mutilated), and upon
reimbursement of the Company’s reasonable incidental expenses and delivery of an
undertaking to indemnify the Company against losses, the Company shall execute
and deliver to the Holder thereof a new Warrant of like date, tenor, and
denomination.
 
 
9.  No Rights as a Stockholder . The Holder of any Warrant shall not have,
solely on account of such status, any rights of a stockholder of the Company,
either at law or in equity, or to any notice of meetings of stockholders or of
any other proceedings of the Company, except as provided in this Warrant.
 
 
10.  Governing Law . This Warrant shall be construed in accordance with the laws
of the State of Texas applicable to contracts made and performed within such
State, without regard to principles of conflicts of law.
 
 
Dated: March 19, 2007
 
 
AMERICAN INTERNATIONAL INDUSTRIES, INC.
 
 
By:____________________________
 
 
Sherry L. Couturier, Chief Financial Officer
 
 
FORM OF ASSIGNMENT
 
 
(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)
 
 
FOR VALUE RECEIVED,        hereby sells, assigns, and transfers unto
__________________ a Warrant to purchase __________ shares of Common Stock, par
value $0.001 per share, of American International Industries, Inc. (the "
Company "), together with all right, title, and interest therein, and does
hereby irrevocably constitute and appoint       attorney to transfer such
Warrant on the books of the Company, with full power of substitution.
 
 
Dated: 
 
 
By:_____________________
 
 
Signature
 
 
The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.
 
 
To: American International Industries, Inc.
 
 
601 Cien Street, Suite 235
 
 
Kemah, Texas 77565
 
 
Attention: Chief Financial Officer
 
 
NOTICE OF EXERCISE
 
 
The undersigned hereby exercises his rights to purchase _______ Warrant Shares
covered by the within Warrant and tenders payment herewith in the amount of
$_________ by [tendering cash or delivering a certified check or bank cashier’s
check, payable to the order of the Company] [surrendering ______ shares of
Common Stock received upon exercise of the attached Warrant, which shares have a
Current Market Price equal to such payment] in accordance with the terms
thereof.
 
 
_______________________________________
 
 
_______________________________________
 
 
_______________________________________
 
 
(Print Name, Address and Social Security
 
 
or Tax Identification Number)
 
 
Holder requests delivery to be made : (check one)
 

 
By delivery of physical certificates in the name above and delivered to the
above address

 
and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the under-signed at the address stated below.
 
 
Dated: 
 
 
By: 
 
 
Print Name
 
 
Signature
 
 
Address:
 